— In an action, inter alia, to recover damages for libel and false imprisonment, defendants appeal from (1) an order of the Supreme Court, Nassau County (Kelly, J.), entered May 17, 1982, which granted plaintiffs’ motion to strike their answer and counterclaims for failure to comply with a prior order of the same court directing them to appear for an examination before trial and (2) an order of the same court, entered June 30, 1982, which, upon plaintiffs’ motion for an assessment of damages and defendants’ cross motion to, inter alla, vacate the order entered May 17, 1982, in effect, granted reargument of the order entered May 17,1982 and in conditionally granting plaintiffs’ motion for an assessment of damages, provided that defendants might purge themselves of their default by appearing for an oral deposition on a date certain. Appeal from the order entered May 17, 1982 dismissed, without costs or disbursements. Said order was superseded by the order entered June 30,1982 which, in effect, granted reargument. Appeal from the order entered June 30,1982 dismissed as academic in accordance herewith, without costs or disbursements. The defendants, by complying with the conditions of the order entered June 30, 1982, have purged themselves of their default. Their answer and counterclaims are therefore reinstated. Lazer, J. P., O’Connor, Bracken and Brown, JJ., concur.